In an action by a creditor of the estate of R., and at the time the assignee thereof in bankruptcy, against the former assignee and a surety on his official bond, it was admitted that the principal in the bond has lost a part of the money collected by him as assignee, and was justly accountable for it, but it was further admitted that the default was actually complete before the bond was given. Held, that under these circumstances the surety in a bond of this nature was not to be presumed to undertake for past and already accrued losses or defalcations, unless the language of the bond was such as to prove clearly such an intent.